IN THE UNITED STATES DlSTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

noNALD WAYNE cooKs
(TDcJ N@. 1233360),

Petitioner,
V. No. 3:18-cv-2695-S-BN

LORIE DAVIS, Director
TeXas Department of Criminal Justice
Correctional Institutions Division,

WDWJCMWJCMCUJWJCUJCO’JCMCOJWJ

Respondent.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States l\/lagistrate Judge made findings, conclusions, and a
recommendation in this case. No objections Were filed The District Conrt reviewed
the proposed findings, conciusions, and recommendation for plain error. Finding
none, the Court ACCEPTS the Findings, Conolusions, and Recornrnendation of the
United States Magistrate Judge.

The Court therefore TRANSFERS Petitioner’s unauthorized successive 28
U.S.C. 225/1l habeas application to the United States Court of Appeals for the Fifth
Circuit for appropriate action.

And, because the Court is transferring the application to the Fifth Circuit, a
Certificate of appealability (“COA”) is not necessary. See Um'ted States 1). Fu,lton, 780
F.Sd 683, 688 (5th Cir. 2015) (“[A] transfer order under 28 U.S.C. § 1631 is not a final

order Within the meaning of§ 2253(0)(1)(}3), and the appeal of such an order does not

 

require a COA.”); Guel-Riuo,s u. Stephens, 599 F. App’X 175, 175 (5th Cir. 2015) (per
curiam) (applying Fulton’s holding to transfer of a successive Section 2254
application).

- $¢L
SO ORDERED this jj day of November, 2018.

/\LM€¢ %al£~

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

